Citation Nr: 1207202	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-34 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011) for additional disability of the right shoulder due to surgical treatment and post-operative care by the Department of Veterans Affairs (VA) in September 2001.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from September 1957 to August 1962. 

This appeal to the Board of Veterans Appeals  (Board) arises from an April 2004 rating action that denied compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151  for additional right shoulder disability as a result of VA surgical treatment in 2001.  The Veteran appealed, and in February 2009, the Board remanded the claim for additional development.  In October 2010, the Board denied the claim.   

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).   In September 2011, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's October 2010 decision.  That same month, the Court issued an Order vacating the October 2010 Board decision.  

In June 2005, the Veteran testified at a hearing before a decision review officer at the RO. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran contends that he currently suffers from additional right shoulder disability as a result of VA surgery performed at the Minneapolis, Minnesota VA Medical Center (VAMC), and/or as a result of post- surgical treatment at both the Minnesota VAMC and the Sioux Falls, South Dakota VAMC.  He asserts that such additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in failing to recognize and treat an obvious infection following right shoulder surgery in September 2001.  

A review of the Joint Motion shows that it states, "In the present case, Appellant conceded that he gave his informed consent prior to the right shoulder surgery but contests the validity of such consent."  The reasons for the Veteran's contesting the validity of his consent are not further explained.  Nevertheless, the Joint Motion states that although the record contains VA treatment records, that there is no evidence that VA requested, or that the VAMC was unable to locate, the informed consent form.  Accordingly, a remand is required for an attempt to obtain all available evidence pertaining to the consent issue.   

In addition, in February 2009, the Board remanded the claim and directed that the Veteran be afforded an examination by a board-certified orthopedist, preferably one who had not previously treated the Veteran.  The Joint Motion notes that although it appeared that the RO had made attempts to find such a specialist, that one was not available, and that it was determined that an examination by a physician who was not a board-certified orthopedist would be adequate.  In September 2009, the Veteran was afforded an examination by a VA physician who was not a board-certified orthopedist and who gave an unfavorable opinion as to the Veteran's claim.  The Joint Motion indicates that the Board's discussion of the sufficiency of the September 2009 VA examination report was inadequate, apparently because it did not sufficiently discuss the VA physician's expertise vis a vis that of a board-certified orthopedist.  Given the foregoing, on remand, the Veteran should be afforded an examination by a board-certified orthopedist, preferably one who has not previously treated the Veteran.  If such a specialist is not available, this should be explained and documented in the record.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Minneapolis, Minnesota VA Medical Center (VAMC) and request any and all consent forms signed by the Veteran (or any legal guardian) during the course of his treatment in September 2001, and any other medical records related to the Veteran's treatment in September 2001 that are not already of record, and associate those records with the claims files.  If no consent forms are obtained, the reasons for this should be documented in the claims files. 

2.  After the development directed in the first paragraph of this remand has been completed, determine whether a board-certified orthopedist is available, preferably one who has not examined or treated the Veteran previously.  If such a board-certified orthopedist is not available, this should be explained and documented in the record.

If, and only if,  a board-certified orthopedist is available, schedule the Veteran for an examination.  The claims folder and a copy of this remand should be made available to the examiner who must indicate whether or not the claims folder was reviewed.  After examining the Veteran, and reviewing the claims file and associated VA medical records, the examiner should provide an opinion as to each of the following questions: 

a) Did VA exercise the degree of care in the right shoulder surgery in September 2001 and post operative treatment that would be expected of a reasonable health care provider? 

b) Was the post operative right shoulder infection, additional surgical procedures, and current right shoulder status reasonably foreseeable as the result of the initial surgery? 

c) Were VA's actions and treatment involving the right shoulder reflective of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA? 

d) If VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or otherwise failed to take proper precautions or utilize proper judgment or skill in right shoulder surgery and subsequent treatment as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable, did the Veteran suffer additional disability as a result thereof?  If so, please identify the additional disability. 

A complete rationale must be provided for the questions presented in a narrative report.  

3.  Ensure that the medical report requested above complies with this remand, especially with respect to the instructions to provide medical opinions.  If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned to the examiner for correction.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any other development deemed appropriate, consider the issue on appeal in light of all information or evidence received.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



